United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49776 ATLAS AMERICA PUBLIC #9 LTD. (Exact name of registrant as specified in its charter) Pennsylvania 25-1867510 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) c/o DGOC Partnership Holdings, LLC 1100 Corporate Drive Birmingham, Alabama (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See definitions of “large accelerated filer”, “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ Smallerreportingcompany☒ Emerging growthcompany☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☑ ATLAS AMERICA PUBLIC #9 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PARTI. FINANCIAL INFORMATION (Unaudited) Item 1: Financial Statements (Unaudited) Condensed Balance Sheets as of June 30, 2017 and December 31, 2016 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2017 and 2016 4 Condensed Statements of Comprehensive Loss for the Three and Six Months ended June 30, 2017 and 2016 5 Condensed Statement of Changes in Partners’ Deficit for the Six Months ended June 30, 2017 6 Condensed Statements of Cash Flows for the Six Months ended June 30, 2017 and 2016 7 Notes to Condensed Financial Statements 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4: Controls and Procedures 13 PARTII OTHER INFORMATION Item 1: Legal Proceedings 14 Item 6: Exhibits 15 SIGNATURES 16 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #9 LTD. CONDENSED BALANCE SHEETS (Unaudited) June 30,2017 December31,2016 ASSETS Current assets: Cash $ - $ - Accounts receivable trade-affiliate Total current assets Gas and oil properties, net Long-term asset retirement receivable-affiliate Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Current liabilities: Accounts payable trade-affiliate $ $ Accrued liabilities Total current liabilities Asset retirement obligations Commitments and contingencies (Note 4) Partners’ deficit: Managing general partner’s deficit ) ) Limited partners’ deficit (1,500 units) ) ) Total partners’ deficit ) ) Total liabilities and partners’ deficit $ $ See accompanying notes to condensed financial statements. 3 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months EndedJune30, Six Months EndedJune30, REVENUES Natural gas and oil $ Loss on mark-to-market derivatives - ) - Total revenues COSTS AND EXPENSES Production Accretion of asset retirement obligations General and administrative Total costs and expenses Net loss $ $ ) $ $ ) Allocation of net loss: Managing general partner $ $ ) $ $ ) Limited partners $ $ ) $ $ ) Net loss per limited partnership unit $ $ ) $ $ ) See accompanying notes to condensed financial statements. 4 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended Six Months Ended June30, June30, Net loss $ $ ) $ $ ) Other comprehensive loss: Less: reclassification adjustment for realized gain of cash flow hedges in net loss - ) - ) Total other comprehensive loss - ) - ) Comprehensive loss $ $ ) $ $ ) See accompanying notes to condensed financial statements. 5 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ DEFICIT FOR THE SIX MONTHS ENDED June 30, 2017 (Unaudited) ManagingGeneralPartner LimitedPartners Total Balance at December 31, 2016 $ ) $ ) $ ) Participation in revenues, costs and expenses: Net production expenses ) ) ) Accretion of asset retirement obligations ) ) ) General and administrative ) ) ) Net loss ) ) ) Balance at June 30, 2017 $ ) $ ) $ ) See accompanying notes to condensed financial statements. 6 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six MonthsEndedJune 30, Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Non-cash loss on derivative value - Accretion of asset retirement obligations Changes in operating assets and liabilities: Decrease (increase) in accounts receivable trade-affiliate Increase in asset retirement receivable-affiliate ) ) Increase in accounts payable trade-affiliate (Decrease) increase in accrued liabilities ) Net cash provided by operating activities - - Cash flows from investing activities: Net cash provided by investing activities - - Cash flows from financing activities: Net cash used in financing activities - - Net change in cash - - Cash at beginning of period - - Cash at end of period $ - $ - See accompanying notes to condensed financial statements. 7 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED NOTES TO FINANCIAL STATEMENTS June 30, 2017 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources, LLC previously served as our Managing General Partner and Operator (“Atlas Resources” or “Previous MGP”). Atlas Resources is an indirect subsidiary of Titan Energy, LLC (“Titan”). Titan is an independent developer and producer of natural gas, crude oil, and natural gas liquids, with operations in basins across the United States. Atlas America Public #9 LTD. (the “Partnership”) is a Pennsylvania limited partnership, formed on July 27, 2000 with DGOC Partnership Holdings, LLC serving as its Managing General Partner (“DGOC Holdings” or the “MGP”) and certain affiliates of the MGP serving as our Operators. DGOC Holdings is an indirect subsidiary of Diversified Gas& Oil, PLC (“Diversified”). Unless the context otherwise requires, references below to “thePartnership,” “we,” “us,” “our” and “our company”, refer to Atlas America Public #9 LTD. On May 4, 2017, Titan entered into a definitive agreement to sell, among other conventional assets, its general and limited partnership equity interest (“Equity Interest”) in the Partnership to Diversified (the “Purchase and Sale Agreement” or “PSA”). The transaction was subject to customary closing conditions, had an effective date of April 1, 2017 and closed on June 30, 2017. Upon closing the PSA, the Previous MGP’s Equity Interest in the Partnership was transferred to DGOC Holdings and DGOC Holdings was admitted as a substitute managing general partner of the Partnership.
